EXHIBIT AMENDMENT TO EXECUTIVE INCOME DEFERRED COMPENSATION AGREEMENT THIS AMENDMENT TO EXECUTIVE INCOME DEFERRED COMPENSATIONAGREEMENT (this “Amendment”), made and entered into as of the 31st day of December, 2008, by and between CommunityONE Bank, National Association, a national banking corporation formerly known as First National Bank and Trust Company (the “Bank”), and Robert Larry Campbell (“Executive”), amends the Executive Income Deferred Compensation Agreement dated as of January 1, 1987, by and between Richmond Federal Savings & Loan Association (the predecessor to the Bank) and Executive, as amended by the amendment dated January 1, 1992 (the “Executive Income Agreement”). WHEREAS, the parties desire to amend the Executive Income Agreement to bring it into compliance with Section 409A of the Internal Revenue Code of 1986, as amended from time to time (including corresponding provisions of succeeding law) (the “Code”), and the regulations promulgated thereunder (“Section 409A”); NOW, THEREFORE, in consideration of the mutual promises of the parties and other good and valuable consideration, and intending to be legally bound hereby, the parties hereby agree as follows: 1.Amendment of Executive Income Agreement.
